DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This action is in response to the Amendment/Remarks on 4/25/22.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 3-8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (hereinafter Lurie) (US 2007/0124363 A1) in view of Wilcock et al. (hereinafter US 2010/0114618 A1).

As to claim 1, Lurie teaches a system for distributed execution of a sequence processing chain (Instrument-based distributed computing systems) (Title; Abstract) comprising: 
an interface (graphical user interface, GUI, of a Visual Display Device 114 or Technical Computing Client 250, etc.) adapted to set a measurement sequence for a plurality of measurement sites, each comprising a sequence runner (Job Runner 667) (Fig. 1A, 3B, 3C, 4, 6C); 
a sequencer repository (object exchange repository 662) adapted to be accessed locally from the plurality of measurement sites (The automatic task distribution mechanism 260 comprising the object exchange repository 662 handles task distribution to technical computing workers 270A-270N registered with the automatic task distribution mechanism 260. To distribute tasks and results, the technical computing client 250 and technical computing worker 270 read and write task and result objects to the object exchange repository 662) ([0092]; Fig. 6B), and 
a sequence state manager (Job Manager 265) adapted to receive measurement sequence states (state of processing of a task or job) from at least one sequence runner (job runner 667 wherein jobs or tasks have states) and further adapted to distribute (via Automatic Task Distribution Mechanisim 260) the measurement sequence states to other sequence runners via a network (distribute a portion of the job to one or more remote workers on a network 140), wherein the measurement sequence states are associated with data and/or results (Tasks 1, 2, …./Results 1, 2,…etc.) through the sequence processing chain (Abstract; Fig. 6C; [0088]; [0108]).
Furthermore, Lurie discloses a Job Runner 667, a Job Manager 265, and states of jobs/tasks while the claimed invention recites sequence runner, a sequence state manager, and sequence states, respectively, for example.  Lurie teaches having a test environment that may include a sequence of test steps that specifies the ordering of the resources to be used by a test manager 1220 ([0309]).  In addition, Lurie teaches and describes its conducting of a test to include a distribution of tasks from a technical computing client to remote technical computing workers for execution of the tasks on multiple computers systems ([0047]; [0158]; [0296]; [0337]).  Therefore, although the terms are not identical, one of ordinary skill in the art before the effective date of the application would know that their meanings are equivalent, and it would allow for the acceleration of measurement, analysis, verification and validation of data in a distributed computing environment (Lurie – Abstract).
Lurie does not teach having cloned versions of its sequencer repository.  However, Wilcock teaches cloning of its sequencer repository ([0112]; [0117]; [0130]; [0153]; [0172]).  Wilcock also teaches making evaluations analytically from real-world measurements obtained from test services that could be performed either in a centralized or decentralized configuration ([0093]; [0169]; [0257]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Lurie’s distributed processing system/method such that there would be cloned versions of its sequencer repository, as taught and suggested in Wilcock.  The suggestion/motivation for doing so would have been to provide the predicted result of increasing efficiency of the progression of the service lifecycle.  Policies and mechanisms can also be in place for how to refine design can be incorporated in a template as part of the design for a system that can be decentralized ([0112]; [0028]; [0169]).     

As to claim 2, Lurie teaches wherein the sequence runners are adapted to compute resources available on measurement instruments in the plurality of measurement sites ([0057]; [0080]).

As to claim 3, Lurie teaches wherein the sequence runners are further adapted to compute resources available on remote computing resources either located at the plurality of measurement sites or connected by the network (distribute a portion of the job to one or more available remote workers 270A-270N on a network 140) (Abstract; [0071]).

As to claim 4, Lurie (technical computing worker can execute on the server 160) ([0068) in view of Wilcock (execution in a centralized or decentralized manner) ([0169]; [0257]; [0315]) teaches wherein the sequence runners on the plurality of measurement sites are further adapted to determine whether a step of the sequence processing chain can be executed on local and/or remote computing resources and therefore conveys the measurement sequence states associated with the data and/or results to the sequence state manager for further execution of the step.

As to claim 5, Lurie teaches wherein the sequence state manager is further adapted to determine resources available on the measurement instruments and on the remote computing resources and thereby distributes the measurement sequence states associated with the data and/or results to other sequence runners for further execution of the step (Tasks distributed to available Technical Computing Workers over network and Results are returned) (Fig. 2C and 3C).

As to claim 6, Lurie teaches wherein the sequence state manager is further adapted to classify the steps of the sequence processing chain based on their dependency in order to execute the steps either in parallel or in sequence ([0070]).

As to claim 7, Lurie teaches wherein the sequence state manager is further adapted to allocate different resources for parallel execution of the steps and to allocate subsequent resources for sequential execution of the steps ([0070]).

As to claim 8, Lurie teaches wherein the sequence state manager is further adapted to determine the steps of the sequence processing chain that are required to be performed by the measurement instruments ([0291]-[0292]).

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie in view of Wilcock, and further in view of Chen et al. (hereinafter Chen) (US 2020/0150178 A1).

As to claim 11, Lurie in view of Wilcock does not explicitly teach wherein the measurement instruments are on a production line with devices under test, where the devices under test are respectively associated with an identification.  However, Chen teaches measurement/test instruments on a production floor, wherein the devices under test (DUT) have device identification (Abstract; [0002]-[0003]; [0106]).  It would have been obvious to one of ordinary skill in the art to modify Lurie in view of Wilcock such that its measurement instruments would be on a production line with devices under test, where the devices under test are respectively associated with an identification, as taught and suggested in Chen.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to identify devices that allow for more efficient configuration and processing (Chen – [0106]).

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abdennadher et al. discloses a large scale distributed platform for high performance computing in a Global Computing environment such as XtremWeb-CH (XWCH), version 2, which allows a direct/decentralized communication between “workers”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199